Title: To Thomas Jefferson from John Laval, 19 February 1824
From: Laval, John
To: Jefferson, Thomas

Sir,Philadelphia
Feby 19th 1824Your Account is credited with $10= inclosed in your letter of the 11th instt, leaving a balance of $3.75 in your favor—I have disposed of several copies 8vo of Laplace’s Systeme du monde, the only one I can procure, now, is a 4to sewed, 456 pages; Paris 1813, for $6= I don’t send it for fear it might not meet your Approbation, as you order a copy 8vo—if, for want of an 8vo, this 4to  can suit your purpose, be so good to let me know it immediately, lest the Bookseller should part with the Book.—With the highest consideration & respectYour Very humble ServtJohn Laval[in TJ’s hand]: Feb. 25. approvd his not sendg 4to edn but desires 8vo when he could get it and also Mde Campon in Fr.